DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 21, 2021 has been entered. 

  No claim was amended. Claims 1-20 remain pending in the application for examination.

In light of amendments, the objection to claims was withdrawn. 

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.


Claim Rejections - 35 USC § 103 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon,  and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections   set forth in this Office action:
  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur in U.S. Publication No. 2008/0130515 A1, hereinafter referred to as Vasseur, in view of Mikami et al. in U.S. Publication No. 2002/0091663 A1, hereinafter referred to as Mikami, and further in view of Brown in U.S. Publication No. 2015/0304238 A1, hereinafter referred to as Brown.

Regarding claim 1, Vasseur discloses a method for provisioning a network connectivity link to a node in a virtual private network (method of managing an amount of available tunnels to another node in virtual private computer network, [para.1-2, and 4], wherein a tunnel creates a transparent virtual network link between two network nodes [para.32, lines 6-8], e.g., network connectivity link), the method comprising:
(receiving notification to destroy a tunnel, [para.50, 57] or receiving request for a path of 10 Mbps tunnels [para.56, lines 10-19]), wherein the tunnel is among tunnels that are applied to particular VPN [para.5], e.g., network connectivity instruction signal);
 parsing a connectivity tunnel change request that includes a request to change a bandwidth allocation for the network connectivity link from the network connectivity instruction signal when the network connectivity instruction signal relates to a virtual private network connectivity bundle (determining, in notification, a flag indicating destruction of tunnel, or reducing bandwidth of tunnel that a customer destroys, e.g., connectivity link change request including bandwidth allocation change, [para.50], wherein tunnel is among tunnels being configured for particular VPN, e.g., VPN connectivity bundle [para.40]);
retrieving network connectivity information that includes an aggregate bandwidth value for the virtual private network (storing/ managing/ maintaining maximum amount of tunnels/ CREDIT TUNNELS, that can be established at any given time for VPN – in terms of its total bandwidth of tunnels- up to 100 Mbps, e.g., VPN aggregate bandwidth value  [para.40 and 42]); and bandwidth values for all network connectivity links in the virtual private network (and amount of tunnels/ bandwidth currently established in network and shared by customer networks 1-4 of same VPN [para.40 or para.56, lines 1-8], e.g., bandwidth value for all connectivity links [para.41] including 6 tunnels established by customer network 1/ CE1  [para.54], e.g., bandwidth value for said network connectivity link); 
applying the request to change the bandwidth allocation (incrementing AVAILABLE TUNNELS to 1, when CE1 sending notification to destroy a tunnel, para.52);
 evaluating the bandwidth values for all network connectivity links in the virtual private network, including the updated bandwidth allocation, to determine a sum of bandwidths (indicating final change state – 5 new tunnels created, e.g., sum of bandwidth, thus 5 remain available out of 10 tunnels maximum for CREDIT TUNNEL, para.54);
comparing the sum of bandwidths to the aggregate bandwidth value, determining whether the sum of bandwidths exceeds the aggregate bandwidth value (comparing “5 new tunnels created” with Credit Tunnels – resulting in determining that 5 remain available in CREDIT TUNNEL, e.g., determining whether sum of bandwidths exceeding aggregate bandwidth value, para.54); 
determining whether the sum of bandwidths exceeds the aggregate bandwidth value (determining that maximum 10 tunnels being set in CREDIT_TUNNELS have been established, and upon receiving request for a tunnel from CE3, determining that there are no more available tunnels, e.g., determining sum of bandwidths exceeds aggregate bandwidth value, and rejects request accordingly [para.52]; and when determining a tunnel has been destroyed/ bandwidth reduced, e.g., determining sum of bandwidths not exceeding aggregate bandwidth value [para.52]); and 
modifying the virtual private network connectivity bundle (incrementing amount (complying with request from CE3 for new tunnel, e.g., establishing bandwidth for tunnel/ link from CE3, para.52); and
Vasseur does not specifically disclose retrieving network connectivity information also includes a current bandwidth value for said network connectivity link and changing the bandwidth allocation for said network connectivity link to an updated bandwidth allocation; which are known in the art and commonly applied in communications field for data transmission, as suggested in Mikami’s teachings a below.
Mikami, from the similar field of endeavor, teaches retrieving network connectivity information that also includes a current bandwidth value for said network connectivity link (grasping bandwidth available status including available bandwidth of each customer, para.60-61); and changing the bandwidth allocation for said network connectivity link to an updated bandwidth allocation (and offering premium bandwidth control service to customer in addition to regular bandwidth, para.65 and 82).
Also, Mikami teaches evaluating/ comparing allowable bandwidth Z of the network and demanded bandwidth control service, and then making decision whether to offer bandwidth control service to the customer (para.61-83). 

Vasseur in view of Mikami do not disclose configuring a router with the updated bandwidth allocation to effectuate the updated bandwidth allocation in said network connectivity link; which is known in the art and commonly applied in communications field for data transmission, as suggested in Brown’s teachings a below.
            Brown, from the similar field of endeavor, teaches configuring a router with the updated bandwidth allocation to effectuate the updated bandwidth allocation in said network connectivity link (triggering some bandwidth management action on router – denying access to bandwidth, [para.49] or reducing bandwidth for printer [paa.50]).  
Therefore, it would be appreciated by one of ordinary skill in the art at the time before the invention was filed to modify the VPN connectivity bundle by determining whether the sum of bandwidths exceeds the retrieved aggregate bandwidth value through the steps of evaluating and comparing those two factors together – as a result from receiving a request to change the bandwidth allocation for the connectivity link or  tunnel, and to configure a router with such updated bandwidth allocation to effectuate the updated bandwidth allocation in said network connectivity link; thus optimizing the bandwidth usage by utilizing 

Regarding claim 2, Vasseur in view of Mikami and Brown disclose wherein the configuring the router with the updated bandwidth allocation occurs when the sum of bandwidths is equal to, or less than the aggregate bandwidth value (amount of tunnel to be established, e.g., sum of bandwidth, is less than or equal to AVAILABLE TUNNELS, [para.46] wherein AVAILABLE TUNNELS is CREDIT channels minus tunnels currently established, see para.41 in Vasseur).
 
Regarding claim 3, Vasseur in view of Mikami and Brown disclose wherein the connectivity link change request is received from a network router located in the node (path computation request, e.g., connectivity link change request, is sent from customer edge device {CE1} [see para.44 in Vasseur], e.g., wherein CE1 is  well known in the art as an entity that can include a  router; or receiving from smart router data and commands for bandwidth management [see para.32 in Brown]).

Regarding claim 4, Vasseur in view of Mikami and Brown disclose the connectivity link change request is received from a server in the node  (path computation request, e.g., connectivity link change request, is sent from CE1 [see para.44 in Vasseur], e.g., wherein CE1 is  well known in the art as an entity that can include a server; or receiving alerts/ notification from server for bandwidth management [see para.38 or para.41 in Brown]).

Regarding claim 5, Vasseur in view of Mikami and Brown disclose wherein:
sending a notification to the node (sending notification to CE3, see para.52, lines 23-30  in Vasseur);
wherein the notification includes a confirmation that the request to change the bandwidth allocation for said network connectivity link is effectuated (sending notification upon detecting available tunnel to comply with path computation request, see para.52, lines 23-30 in Vasseur).

Regarding claim 6, Vasseur in view of Mikami and Brown disclose wherein the notification includes a router configuration that effectuates the request to change the bandwidth allocation (sending notification to CE3, [see para.52, lines 23-30 in Vasseur] or  after processing an alert, router reduces amount of bandwidth the printer may access, leaving some activities operational but not others, [see para.50 in Brown]).

Regarding claim 7, Vasseur in view of Mikami and Brown disclose wherein:
updating VPN network connectivity bundle information in a database (updating stored Credit Tunnels and Available Tunnels, see para.42-43 in Vasseur), the updating being based on the request to change the bandwidth allocation (updating values based on degree of change, see para.42-43 in Vasseur).
  
Regarding claim 8, claim 8 is rejected for substantially same reason as applied to claim 1, wherein Vasseur [in claim 8] also discloses a database that stores network connectivity information for the virtual private network (storing Credit Tunnels and Available Tunnels [para.42] in tunnel amount table [element 246 in Fig.2); and a controller (path computation process / services, element 244 in Fig. 2) which performs the claimed invention.

Regarding claims 9-14, claims 9-14 are rejected for substantially same reason as applied to claims 2-7, except that claims 9-14 are in a system claim format. 

Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 8, except that claim 15 is in a non-transitory computer readable storage medium claim format. 

Regarding claims 16-20, claims 16-20 are rejected for substantially same reason as applied to claims 2-7, except that claims 16-20 are in a non-transitory computer readable storage medium format (see para.62 in Vasseur). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aubin, Hegg, Kempe, Keum, Lauwers, and Philip are all cited to show that configuring a router with the updated bandwidth allocation for a network connectivity link provisioned to a node in a virtual private network - by adopting a connectivity link bandwidth allocation change request while  taking into consideration the bandwidth values for all network connectivity links in the virtual private network and the aggregate bandwidth value assigned to the VPN, would provide flexible and continuous data traffic exchange between a master node and branch nodes, similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
           


	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465